PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               ____________

                    No. 14-4816
                   ____________

            KRZYSZOF KOSZELNIK,
                             Appellant

                         v.

  SECRETARY OF DEPARTMENT OF HOMELAND
    SECURITY; DIRECTOR OF UNITED STATES
   CITIZENSHIP AND IMMIGRATION SERVICES;
FIELD OFFICE DIRECTOR OF THE UNITED STATES
 CITIZENSHIP AND IMMIGRATION SERVICES AT
   MOUNT LAUREL NEW JERSEY; DIRECTOR OF
 NEWARK DISTRICT OFFICE OF UNITED STATES
   CITIZENSHIP AND IMMIGRATION SERVICES



   On Appeal from the United States District Court
            for the District of New Jersey
              (D. C. No. 1-13-cv-06711)
     District Judge: Honorable Joseph E. Irenas


            Argued on February 11, 2016
 Before: FUENTES, KRAUSE and ROTH, Circuit Judges

                (Opinion filed: July 8, 2016)

John K. Bleimaier, Esquire (Argued)
15 Witherspoon Street
Princeton, NJ 08542

                    Counsel for Appellant

Neelam Ihsanullah, Esquire (Argued)
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878
Ben Franklin Station
Washington, DC 20044

David V. Bober, Esquire
Office of United States Attorney
402 East State Street
Tenton, NJ 08608

                    Counsel for Appellees



                       O P I N I ON


ROTH, Circuit Judge:




                             2
       Krzysztof Koszelnik1 filed a petition in the U.S.
District Court for the District of New Jersey, seeking review
of the U.S. Citizenship and Immigration Services’ denial of
his naturalization application. The District Court held that
Koszelnik was not entitled to naturalization and granted
summary judgement in favor of the government. Koszelnik
appealed. In this appeal, we are called upon to review the
effect of the lapsing of the statute of limitations for rescission
of permanent resident status upon the “lawful admission”
requirement for naturalization.2 Koszelnik was granted
lawful permanent resident status on the basis of
misinformation in his application; due to the lapsing of the
statute of limitations, his resident status is no longer
rescindable.      The District Court denied Koszelnik’s
application for naturalization on the basis that he had failed to
demonstrate that he was “lawfully admitted to the United
States for permanent residence,” as required by 8 U.S.C. §
1429. Koszelnik now argues that because he is currently a
lawful permanent resident, at some point he must have been
lawfully admitted to that status. We hold that he was not and
therefore we will affirm the judgment of the District Court.

                                I.

       In September 1984, during the Soviet crackdown on
the pro-democracy Solidarity movement in Poland, Koszelnik
traveled from Poland to the United States on a B-2 non-
immigrant tourist visa. Koszelnik then applied for political
asylum. In connection with this application, he was assigned

1
  The correct spelling of appellant’s name is “Krzysztof,” not
“Krzyszof” as in the caption.
2
  8 U.S.C. § 1429.




                                3
an “A-number.”3 Koszelnik’s asylum application was denied
and deportation proceedings were initiated against him.
Koszelnik appeared before an Immigration Judge, who denied
his application for relief from deportation, found him
deportable and granted him voluntary departure. Because
Koszelnik was unable to understand English, a translator was
provided for him throughout these proceedings. Koszelnik
does not dispute that he was informed at his hearing before
the Immigration Judge that if he failed to voluntarily depart,
he would be deported. Nevertheless, Koszelnik remained in
the United States, and the voluntary departure order against
him became a final deportation order by operation of law.

       After residing in the United States for approximately
ten years, Koszelnik applied for a diversity visa through the
State Department’s lottery program. Koszelnik failed to
include his previously-assigned A-number on his application.
Koszelnik also incorrectly answered “No” to the question,
“Have you ever been deported from the U.S., or removed
from the U.S. at government expense, excluded within the
past year, or are you now in exclusion or deportation
proceedings?” Unaware of the prior deportation proceedings,
the INS issued Koszelnik a new A-number and, in 1995,
granted him permanent resident status. It is undisputed that
because of the prior order of deportation, the INS did not
have jurisdiction over Koszelnik’s application,4 and that
Koszelnik’s application was approved erroneously because he
was not actually eligible for permanent resident status.

3
  An “A-number” is an alien registration number, which the
Department of Homeland Security assigns to foreign
nationals applying for status in the United States.
4
  8 C.F.R. § 242.1(a) (1995); accord 8 C.F.R. § 1245.2(a)(1).




                              4
        Under the terms of 8 U.S.C. § 1256(a), despite the fact
that Koszelnik was granted permanent resident status in error,
the statute of limitations for re-examining that status
adjustment lapsed after five years. Thus, it is also undisputed
that as of 2000, Koszelnik’s permanent resident status may no
longer be rescinded on the basis of the misinformation
provided in his application.

       In 2012, Koszelnik filed an application for
naturalization, once again failing to provide his original A-
number and incorrectly answering “No” to the following
questions:

    Have you ever given false or misleading information
     to any U.S. Government official while applying for
     any immigration benefit or to prevent deportation,
     exclusion, or removal?
    Have you ever been placed in removal, exclusion,
     rescission, or deportation proceedings?
    Have you ever been ordered removed, excluded, or
     deported from the United States?
    Have you ever applied for any kind of relief from
     removal, exclusion, or deportation?

       Sometime thereafter, the government discovered its
error in granting Koszelnik permanent residency and denied
his naturalization application. The government concluded
that Koszelnik’s failure to disclose both his prior order of
removal and his original A-number meant that he had failed
to demonstrate that he was lawfully admitted for permanent
residence as required by 8 U.S.C. § 1429 and that he was
therefore ineligible for naturalization. Koszelnik pursued an
administrative appeal of that decision, which was denied in




                              5
July 2013. He then sought review in the U.S. District Court
for the District of New Jersey. The District Court granted
summary judgment to the Government, holding that
Koszelnik failed to meet his burden of showing that he was
lawfully admitted and was therefore not eligible for
naturalization. Koszelnik appeals.

                              II.5

       To be eligible for naturalization in the United States,
an applicant must demonstrate that he was “lawfully admitted
to the United States for permanent residence.”6 Placing the
burden of proof on Koszelnik to demonstrate lawful
admission comports with the deference traditionally shown to
the government in this area of law. In a line of cases dating
back almost a century, the Supreme Court has consistently
held that “[n]o alien has the slightest right to naturalization
unless all statutory requirements are complied with.”7

5
  The District Court had jurisdiction over this case pursuant to
8 U.S.C. § 1421(c). We exercise jurisdiction over the present
appeal pursuant to 28 U.S.C. § 1291. We review the District
Court’s grant of summary judgment de novo, applying the
same standard as the District Court. See Curley v. Klem, 298
F.3d 271, 276 (3d Cir. 2002). Summary judgment is
appropriate when a moving party can show “that there is no
genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a).
6
  8 U.S.C. § 1429.
7
  United States v. Ginsberg, 243 U.S. 472, 475 (1917). See
also Berenyi v. District Director, Immigration and
Naturalization Service, 385 U.S. 630, 637 (1967).




                               6
Because “the Government has a strong and legitimate interest
in ensuring that only qualified persons are granted citizenship
. . . . it has been universally accepted that the burden is on the
alien applicant to show his eligibility for citizenship in every
respect.”8 Thus, “doubts [about eligibility for citizenship]
should be resolved in favor of the United States and against
the claimant.”9

       “The term ‘lawfully admitted for permanent residence’
means the status of having been lawfully accorded the
privilege of residing permanently in the United States as an
immigrant in accordance with the immigration laws.”10 As
other circuits have noted, “this definition is somewhat
circuitous, and where there is ambiguity, we must give
deference to the agency’s interpretation, if it is reasonable.”11
We have adopted a similarly deferential standard, noting “we
are especially aware that the INS’s interpretations of the
statutes it is charged with administering have typically been
afforded a great deal of deference.”12 The Board of
Immigration Appeals (BIA) has also explained that lawful
admission “denotes compliance with substantive legal
requirements, not mere procedural regularity.”13 According

8
  Berenyi, 385 U.S. at 637.
9
  Id. (internal quotations omitted).
10
   8 U.S.C. § 1101(a)(20).
11
   Arellano-Garcia v. Gonzales, 429 F.3d 1183, 1186 (8th
Cir. 2005) (citing Chevron, U.S.A., Inc. v. Natural Res. Def.
Council, Inc., 467 U.S. 837, 842-43 (1984)); Injeti v. U.S.
Citizenship and Immigration Services, 737 F.3d 311, 315 (4th
Cir. 2013).
12
   Bamidele v. I.N.S., 99 F.3d 557, 561 (3d Cir. 1996).
13
   In re Koloamatangi, 23 I. & N. Dec. 548, 550 (B.I.A. 2003)




                                7
to the BIA, an alien who has obtained lawful permanent
resident status by fraud, or who was otherwise not entitled to
it, has not been lawfully admitted.14 The BIA has applied this
standard not only to fraud cases, but also to instances in
which the alien obtained permanent resident status as a result
of a negligent mistake by the Government.15 We endorsed
the BIA’s interpretation of “lawful admission” in Gallimore
v. Attorney General of the United States, finding that even in
cases not involving fraud, a grant of permanent resident status
does not meet the standard of “lawful admission” if the
applicant was not legally entitled to it for any reason.16 In so
doing, we also adopted the BIA’s position that lawful
admission “denotes compliance with substantive legal
requirements, not mere procedural regularity.”17

       We therefore first consider whether Koszelnik’s initial
grant of permanent resident status was “in substantive
compliance with the immigration laws.”18 We hold that it
was not. As an initial matter, INS lacked jurisdiction to
adjudicate Koszelnik’s adjustment application because once


(quoting In re Longstaff, 716 F.2d 1439, 1441 (5th Cir.
1983)).
14
   Id. at 550-51.
15
   Arellano-Garcia, 429 F.3d at 1186-87.
16
   Gallimore, 619 F.3d 216, 224 (3d Cir. 2010) (“an alien
whose status has been adjusted to lawful permanent resident
but who is subsequently determined in an immigration
proceeding to have originally been ineligible for that status
has not been lawfully admitted for permanent residence.”)
(internal quotations omitted).
17
   Id. at 223 (internal quotation marks omitted).
18
   Id. n.6.




                               8
deportation proceedings are initiated against an alien,
jurisdiction over an application for adjustment lies only with
the Immigration Court, not with the INS.19 Since Koszelnik
had a final order of deportation pending against him, INS
lacked jurisdiction, and therefore its approval of the
application did not conform to substantive legal requirements.

        Koszelnik’s application for permanent residence also
failed to conform to substantive legal requirements because it
contained material misinformation, despite Koszelnik’s
certification under penalty of perjury that all the information
on his application was correct.20 A misrepresentation is
material if it “tends to shut off a line of inquiry which is
relevant to the alien’s eligibility and which might well have
resulted in a proper determination that he be excluded.”21 In
the present case, Koszelnik failed to include his original
assigned A-number and failed to disclose the order of
deportation that was pending against him. It is undisputed
that if the INS had been aware of the deportation order
pending against Koszelnik, he would not have been granted
lawful permanent resident status. Thus, it is clear that

19
   8 C.F.R. § 242.1(a) (1995); accord 8 C.F.R. § 1245.2(a)(1).
20
   Injeti, 737 F.3d at 318 (because 8 C.F.R. § 103.2(a)(2)
requires an applicant to certify that all information contained
in the application “is true and correct,” an applicant fails to
comply with the relevant legal requirements for admission
when material information is omitted on his application,
“regardless of whether the misrepresentation on [his]
application was willful.”).
21
   Matter of Kai Hing Hui, 15 I. & N. Dec 288, 289 (B.I.A.
1975); see also Mwongera v. I.N.S., 187 F.3d 323, 330 (3d
Cir. 1999).




                               9
Koszelnik’s initial admission into permanent residence did
not conform to substantive legal requirements and was
therefore not lawful for the purposes of naturalization.

                              III.

        We next consider Koszelnik’s contention that the
lapsing of the statute of limitations for rescinding his
permanent resident status transformed his admission by
operation of law from unlawful to lawful. In our previous
analysis of the statute of limitations, we held that permanent
resident status cannot be rescinded—and therefore that an
alien granted permanent resident status cannot be deported—
on the basis of misconduct in obtaining the status after the
statute of limitations has lapsed.22 This statute of limitations
applies even where the alien would not have otherwise
qualified for permanent resident status, but for the
misinformation in the application.23 Thus, we agree that
Koszelnik’s status as a lawful permanent resident—which
was granted more than twenty years ago—cannot now be
rescinded due to the misinformation in his application.

       Koszelnik attempts to parlay this protection against
rescission of permanent resident status into an argument in
favor of citizenship, making the logical leap that because he is
now a lawful permanent resident, it is “axiomatic” that at

22
   Bamidele, 99 F.3d at 563 (“[T]he running of the limitation
period bars the rescission of [applicant’s] permanent resident
status and, in the absence of the commission of any other
offense, thereby bars initiation of deportation proceedings in
this case.”).
23
   Id. at 563-64.




                              10
some point he must have been lawfully admitted to that
status. According to Koszelnik, on the day that the statute of
limitations lapsed for rescinding his status, he became
“lawfully admitted” for naturalization purposes.          This
argument misconstrues the purpose and effect of the statute of
limitations. The statute of limitations governs rescission of
adjustment; it does not extend to the naturalization context.
As we stated in Bamidele, the purpose of § 1256(a) is to
ensure that noncitizens with permanent resident status are
afforded the “security which ought to attend that status.”24
Here, Koszelnik is in no danger of losing his permanent
resident status. Rather, without any real support for his
position, Koszelnik asks this court to convert a statute meant
to shield his lawful permanent resident status into a sword to
compel the government to grant him citizenship. To do so
would greatly expand a statute without any showing of the
legislative intent to do so. Furthermore, while the statute of
limitations does protect longtime residents from rescission
and deportation, it does not undo or legalize their prior
unlawful conduct.25 In other words, the statute of limitations
does not erase the material misrepresentations in Koszelnik’s
application for permanent residence; it merely bars the
government from deporting him based on them.

                              IV.

      Koszelnik’s final argument is rooted in equity. He
argues that a lifetime ban on naturalization is a “harsh

24
  Bamidele, 99 F.3d at 564.
25
  See Smith v. U.S., 133 S. Ct. 714, 720 (2013) (“[A]lthough
the statute of limitations may inhibit prosecution, it does not
render the underlying conduct noncriminal.”).




                               11
penalty,” unsupported by strict construction of the relevant
statute. According to Koszelnik, it would be unfair to forever
block him from naturalization based on the misinformation in
his initial application for permanent residence, without a
showing of express Congressional intent to do so. This
argument fails for two reasons.            First, the equity
considerations in this case do not weigh in Koszelnik’s favor.
As stated by the District Court:

      [Koszelnik] should have been deported approximately
      15 years ago. Instead, he remained in the United
      States and has since benefitted from the Government’s
      (1) mistake in granting him permanent resident status
      and (2) failure to discover its mistake in time to
      remove [Koszlenik]. Thus, [Koszelnik] is now legally
      permitted to stay in the United States indefinitely.
      That [Koszelnik] cannot obtain citizenship hardly
      seems unfair under such circumstances.26

Furthermore, even if this Court did agree that barring
Koszelnik from naturalization was a harsh penalty, we lack
equity powers to override statutory requirements and grant
Koszelnik citizenship.27 “The power to make someone a
citizen of the United States has not been conferred upon the
federal courts . . . . [r]ather, it has been given them as a

26
   Koszelnik v. Secretary of Dept. of Homeland Sec., 2014
WL 6471479 at *3 (D.N.J. Nov. 18, 2014).
27
   I.N.S. v. Pangilinan, 486 U.S. 875, 885 (1988) (“Neither by
application of the doctrine of estoppel, nor by invocation of
equitable powers, nor by any other means does a court have
the power to confer citizenship in violation of
[Congressional] limitations.”).




                              12
specific function to be performed in strict compliance with
the terms of an authorizing statute.”28 Here, there is a clear
Congressional mandate that only applicants who demonstrate
strict compliance with all of the statutory requirements for
citizenship may be naturalized.29 Koszelnik failed to do so.
“Once it has been determined that a person does not qualify
for citizenship, the [] court has no discretion to ignore the
defect and grant citizenship.”30

                              V.

       For the foregoing reasons we will affirm the judgment
of the District Court.31




28
   Id. at 884-85.
29
   Federenko v. U.S., 449 U.S. 490, 506 (1981).
30
   Pangilinan, 486 U.S. at 884.
31
   Two panels of this Court are filing opinion in Koszelnik v.
Secretary, No. 14-4816, and Saliba v. Attorney General, No.
15-3769, on this day dealing with similar issues. Each
opinion is a further precedent supporting the other opinion.




                              13